Name: Commission Regulation (EEC) No 3360/81 of 25 November 1981 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339 /20 Official Journal of the European Communities 26 . 11 . 81 COMMISSION REGULATION (EEC) No 3360/81 of 25 November 1981 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency valid on 15 November 1981 ; whereas application of these provisions makes it necessary to alter the special rates for the pound sterling and the Italian lira , HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393 /76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 = 0-0245355 ECU ; (b) for the Danish krone : Dkr 1 = 0-126404 ECU ; (c ) for the German mark : DM 1 = 0-414957 ECU ; (d) for the French franc : FF 1 = 0-161958 ECU ; THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2 ), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3 ), as last amended by Regulation (EEC) No 2543/73 (4 ), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (5 ), as last amended by Regulation (EEC) No 3 1 04/80 ( 6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas , pursuant to Article la of Regulation (EEC) No 1393 /76 , special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 3189 / 81 ( 7 ) ; Whereas for the currencies of the Member States main ­ tained at any given moment with a maximum spread of 2-25 % the special rate is the conversion rate resulting from the central rate ; whereas , for the other currencies , the special rate for the period 16 December 1981 to 30 June 1982 is equal to the conversion rate in relation to all the currencies of the Member States , maintained at any given moment with a maximum spread of 2-25 % , resulting from the average rate taken into consideration for the purpose of calculating the monetary compensatory amounts (e) for the pound sterling : £ 1 = 1-71347 ECU ; (f) for the Irish pound : £ Irl 1 = 1-46102 ECU ; (g) for the Italian lira : Lit 100 = 0-0773372 ECU ; (h) for the Dutch guilder : F1 1 = 0-375401 ECU ; ( i ) for the Greek drachma : Dr 1 = 0-0162693 ECU . Article 2 (&gt;) OJ No L 54 , 5 . 3 . 1979 , p . 1 . (*) OJ No L 360 , 31 . 12 . 1980 , p . 18 . p ) OJ No 106 , 30 . 10 . 1962 , p . 2553 /62 . Regulation (EEC) No 3189 / 81 is hereby repealed . Article 3 This Regulation shall enter into force on 16 December 1981 . ( 4 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 5 ) OJ No L 157 , 18 . 6 . 1976 , p . 20 . ( b ) OJ No L 324 , 29 . 11 . 1980 , p . 63 . O OJ No L 321 , 10 . 11 . 1981 , p . 7 . 26 . 11 . 81 Official Journal of the European Communities No L 339/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1981 . For the Commission Poul DALSAGER Member of the Commission